Dismissed and Memorandum Opinion filed October 29,
2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00763-CV
____________
 
SYED FAISAN AHMED, Individually and Derivatively on
Behalf of FINE INTERIORS SOURCE, INC., and SYED REHAN AHMED, Appellants
 
V.
 
KHANZADA J. AHMED, FINE INTERIORS & DESIGNS, INC.,
and OMAR KASANI, Appellees
 
 

 
On Appeal from the 269th District Court 
Harris County, Texas
Trial Court Cause No. 2007-04547
 

 
M E M O R
A N D U M   O P I N I O N
This is an appeal from a judgment signed June 1, 2009. A
motion for new trial was timely filed and appellants’ notice of appeal was
filed September 1, 2009. The record has not been filed in this appeal.
Our records show that appellants have neither established
indigence nor paid the $175.00 appellate filing fee. See Tex. R.
App. P.
5 (requiring payment of fees in civil
cases unless indigent); Tex. R. App. P. 20.1 (listing requirements for establishing indigence); see
also Order Regarding Fees Charged in Civil Cases in
the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007)
(listing fees in court of appeals); Tex. Gov=t Code Ann. ' 51.207 (Vernon 2005) (same). 
On October 8, 2009, the court ordered appellants to pay the
appellate filing fee, and advised appellants that the appeal was subject to
dismissal if appellants failed to comply. See Tex. R. App. P. 42.3(c) (allowing involuntary dismissal
of case because appellant has failed to comply with notice from clerk requiring
response or other action within specified time). On October 13, 2009,
appellants filed a “Notice of No Action,” informing the court that appellants
have not made arrangements to pay for the record on appeal or the appellate
filing fee. 
Accordingly, the appeal is ordered dismissed.  
 
PER CURIAM
 
Panel consists of Chief Justice
Hedges and Justices Seymore and Sullivan.